The defendant was charged with the possession of intoxicating liquor for the purpose of sale, and from judgment pronounced upon a verdict of guilty as charged, defendant appealed.
The only assignment of error is to the refusal of the court to allow defendant's motion for judgment as of nonsuit.
The evidence for the State was to the effect that the defendant was the proprietor of a small store, operated a pool table, and had groceries for sale; that upon a search of the premises the officers found two bottles with about a tablespoonful of whiskey and a glass jug with about a half pint of whiskey in it, two small glasses with odor of whiskey, and a small funnel with odor of whiskey. These bottles and jug were behind the counter. The glasses were on a shelf on the other side of the store. In addition, there were several fruit jars in one corner of the store which had odor of whiskey in them. Outside the back door at the end of a path about eight steps away were found six pints of whiskey, concealed in some weeds.
While the quantity of whiskey found was not sufficient to invoke the statutory provision making out a prima facie case under C. S., 3379, the various vessels in which the liquor was contained, the paraphernalia, location, and other surrounding circumstances, did constitute some evidence of the purpose and intent with which the whiskey was possessed by the defendant. As was said in S. v. Langley, 209 N.C. 178: "Without regard to the statutory presumption arising from the quantity of liquor in possession, under C. S., 3379 (2), . . . the facts and circumstances shown by the evidence were sufficient to justify the inference by the jury that the defendant had such liquor in his possession for sale."
The motion for judgment as of nonsuit was properly overruled. In the trial we find
No error. *Page 475